Citation Nr: 0122500	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim.

The veteran provided testimony at personal hearings conducted 
before personnel at the RO in September 2000, and before the 
undersigned Board Member in June 2001.  Transcripts of both 
hearings are of record.

Service connection was denied for herniated nucleus pulposus 
by Board decisions issued in August 1975 and November 1980.  
However, the veteran provided testimony regarding this 
disability at his June 2001 personal hearing.  Thus, it 
appears that the veteran is seeking to reopen this claim.  
Since it does not appear that there has been a formal 
adjudication below regarding the issue of whether new and 
material evidence has been presented to reopen the claim of 
service connection for herniated nucleus pulposus, this 
matter is referred to the RO for appropriate action.


REMAND

Service connection was granted for lumbosacral strain by an 
October 1959 rating decision.  A noncompensable (zero 
percent) rating was assigned, effective August 21, 1959.  
This rating was subsequently increased to 10 percent by a May 
1964 rating decision, effective March 27, 1964, and has been 
confirmed and continued by several subsequent rating 
decisions.

Service connection was denied for herniated nucleus pulposus 
by Board decisions issued in August 1975 and November 1980.  

The veteran's current increased rating claim was initiated by 
a January 2000 statement.  Various VA and private medical 
records were subsequently added to the file which reflect 
treatment for back problems, including complaints of pain.

The veteran underwent a VA medical examination of his spine 
in April 2000.  Among other things, it was noted that no 
claims file was available.  It was also noted that the 
veteran injured his low back during service, and that he 
underwent an L4-L5 diskectomy in 1973.  The veteran reported 
that he had intermittent pain, which was worse with any 
weather changes.  He reported that he got some symptomatic 
relief with steroid injections into his facet joints, as well 
as aquatic exercises.  Further, it was noted that he went to 
regular pain management, but was not a surgical candidate.  
It was noted that he had had two bypass surgeries, as well as 
two total knee arthroplasties, both on the right side.  The 
veteran reported that he noted worsening of his lower back 
symptoms after his second knee surgery, as well as his second 
stroke.  Additionally, it was noted that the veteran 
complained of pain that radiated into his right lower 
extremity down to his ankle.

Examination of the veteran's low back revealed a well-healed 
incision from L4 to S1.  He was found to have tenderness to 
palpation with spasm in the lower back region.  Moreover, he 
was found to have marked limitation of motion.  Specifically, 
he had 30 degrees of flexion, no extension, and 10 degrees of 
left and right-sided bending.  Motor examination was 
"equivalent" for both lower extremities.  Deep tendon 
reflexes were slightly diminished for his right Achilles.  
Sensation was intact and equal in all dermatomes, except for 
his right S1 dermatome.

Based on the foregoing, the examiner diagnosed lateral spinal 
stenosis.  Further, the examiner noted that the veteran had 
shown him a report from a Dr. JG, which showed evidence of an 
L4-L5 facet hypertrophy, which would explain the veteran's 
lateral stenosis.  Unfortunately, the veteran was not a 
surgical candidate, so he had to continue with his injections 
of pain management.  

In the instant case, the Board finds that the April 200 VA 
medical examination is inadequate for rating purposes.  As 
service connection was previously denied for herniated 
nucleus pulposus, the impairment caused by the veteran's 
lumbar disc disease cannot be considered in evaluating the 
severity of the service-connected lumbosacral strain.  
However, no opinion was proffered by the April 2000 VA 
examiner as to what extent the veteran's current low back 
problems can be distinguished between his service-connected 
and nonservice-connected low back disabilities.  This is 
particularly important as the range of motion findings on the 
April 2000 examination indicates that the veteran has severe 
limitation of motion, which would warrant a 40 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  Furthermore, 
the examiner did not provide an opinion as to whether the 
veteran experiences any additional functional loss due to 
pain or fatigability as contemplated by 38 C.F.R. §§ 4.40, 
4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board also notes that, at his June 2001 personal hearing, 
the veteran testified that his low back symptomatology had 
increased in severity since the April 2000 VA medical 
examination.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Under these circumstances, the Board is of the 
opinion that another VA examination with consideration of the 
DeLuca criteria would be useful to fully assess the severity 
of the veteran's service-connected lumbosacral strain. 

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Accordingly, the RO should address 
whether any additional notification or development action is 
required under the VCAA regarding the issue on appeal.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001) and 66 Fed. Reg. 45620-45632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and 
satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his low 
back problems.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected 
lumbosacral strain.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must, to the extent possible, 
distinguish between all symptoms and 
functional impairment due to the service-
connected lumbosacral strain from any 
impairment attributable to nonservice-
connected back disability, to include the 
disc disease/herniated nucleus pulposus.  
Further, it is imperative that the 
examiner comment on the functional 
limitations of the service-connected 
lumbosacral strain caused by pain and any 
other associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it must be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




